Title: To George Washington from the Pennsylvania Council of Safety, 15 January 1777
From: Pennsylvania Council of Safety
To: Washington, George



Sr,
In Council of Safety Philad. Janu. 15 1777

It is of the Utmost Importance to inform your Excelly that the treatment our Prisoners meet with at New York is Cruelty in the Extreme; 11,000 of them, we are told by Persons of Veracity, have Died there for the Want of Fuel and Provisions—whilst their Soldiers who have fell into our hands have been treated with the utmost Care & lenity, and when they have been Exchangd have been instantly fit to Joyn their respective Regiments to oppose us—but the few of ours that outlive

the Cruelties they meet with from the Enemy are a long time before they can be recruited fit for Service.
Considering the Situation of those poor Insulted Soldiers we are induced by Motives of Humanity, as well as that we esteem it our Duty to Inform your Excelly of these Circumstances, & beg leave to Recommend it to your Excellency to appoint a Discreet person who will not be afraid to exert his Humanity & who may have influence enough to see Justice done to those Men—to provide them with Provisions & such other Necessarys as they may have occasion of—if your Excellency Should be of the same opinion we beg leave to recommend the bearer hereof Mr Lewis Pintard for that Business who we have not the least doubt will do every thing that may be required to releive their distresses—and in this he will be Assisted by his Brother Captain Pintard who is now in New York—and who Sold out of the Army rather than Sheath his sword in the Bowels of his Country Men.
The Council apprehend that the Scarcity of Provisn at N. York, Together with the bad Credit the Continental Currency is in there, may make it difficult to furnish our People with provisions &c., to remedy any inconveniency that may Arrise on those Accounts, a Vessel with a Flag could be sent from Jersey, or from hence when the Season will admit, with the Necessary Supplys. I have the Honor &c. &c.
